DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2020-01-14. It is noted, however, that applicant has not filed a certified copy of the CN202010037118.7 application as required by 37 CFR 1.55.

Claim Objections
Claims 1, 2 are objected to because of the following informalities:  “2-(N-morpholine)” should be “2-(N-morpholino)”, in 2-(N-morpholino)ethanesulfonic acid.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “any part of a natural plant”.  The scope of “natural” in “natural plant” is unclear.  It could include a plant that occurs in nature without human intervention such as wild grape, but not seedless grape plant produced from human manipulation of asexual reproduction, a hybrid cultivar of a tomato, or a genetically modified crop.  Further variations include  a part of a plant material that has been modified after harvesting, versus the material at the time of harvesting.  For example does “any part of a natural plant” include intact plant root dug up from ground, but not chopped and dried root pieces of the same plant?  
Claim 1 also recites “extracting the sample” in line 5, wherein “the sample” likely refers to “a wet treated sample” in the preceding line, which in turn likely refers to the “any part of a natural plant” that has been soaked and infiltrated with 2-(N-morpholino)ethanesulfonic acid (MES) earlier in paragraph (1) of claim 1.  First, the “sample” could be recited to clearly indicate what it is, for example “soaking and infiltrating a sample consisting of any part of a natural plant with a [MES] buffer solution, removing the supernatant to collect a wet treated sample,…extracting [from?—see next paragraph] the wet treated sample to…”.  
Second, “extracting the sample to obtain apoplastic fluid” appears to mean “extracting apoplastic fluid from the wet treated sample”, because the previous line recites “collecting a wet treated sample”.  In other words, the sample, if it is the “wet treated sample”, has already been extracted or separated from the buffer solution.  
Third,  “refrigerating, centrifuging and extracting” is unclear whether these are sequential or contemporaneous steps.  Centrifuging inherently results in separation, i.e., extraction, of something from that which is centrifuged.
Claim 1 also recites “vacuum supply is performed …, vacuum supply time is independently 5-15 s each time, and interval time between two adjacent tiles of vacuum supply is independently 10 s-1 min;…”.  Claim 1 thus specifies the duration of vacuum supply for each instance thereof, and specifies also the interval therebetween.  However claim 1 does not recite whether more than one vacuum supply is required.  
Due to the above claim 1 does not particularly point out and distinctly claim the subject matter and further the skilled person could not ascertain the metes and bounds of the preparation method recited.
Claim 4 recites “before ultra-high speed centrifugation of the apoplastic fluid, centrifugal fragment removal treatment” comprising “low-speed centrifugal treatment” and “high speed centrifugal treatment”.  First it should be clarified whether “ultra-high speed centrifugation” in claim 4’s lines 1-2 is “the ultra-high speed centrifugation” in paragraph (2) of claim 1.  Second it is unclear whether claim 4 is reciting a “further” step, i.e., one in addition to the “refrigerating, centrifuging and extracting the sample to obtain apoplastic fluid” in paragraph (1) of claim 1.  The steps in that paragraph also occurs “before ultra-high speed centrifugation” as written now in claim 1, and would involve removal of leaf fragments. 
Third, it is unclear whether the “low-speed centrifugal treatment” and “high speed centrifugal treatment” are different than centrifugation at the recited conditions.  The claim language leaves this unclear.  (I) recites “performing low-speed centrifugal treatment for 1-3 times, wherein conditions of each low-speed centrifugal treatment independently comprise a centrifugal force of 2500-3500 g and centrifugation time of 15 min-1h”.   This is not the same as “performing low-speed centrifugal treatment for 1-3 times, wherein each low-speed centrifugal treatment comprises a centrifugation force of 2500-3500 g for 15 minutes to 1 hour”.
Claims 6 and 7 attempt to “claim a process without setting forth any steps involved in the process” which “generally raises an issue of indefiniteness”.  MPEP 2173.05(q).  “Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.” (Id., citations omitted.)  In other words, one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutter (Rutter, B.D., et al., Isolation and Quantification of Plant Extracellular Vesicles, bio-protocol, vol.7 1-13 (Sept. 5, 2017) DOI:10.21769/BioProtoc.2533) as evidenced by Rutter & Innes (Rutter, B.D. & Innes, R.W., Extracellular Vesicles Isolated from the Leaf Apoplast Carry Stress-Response Proteins, Plant Physiology, January 2017, Vol. 173, pp. 728-741, on IDS).
Regarding claims 1-3 and 5, Rutter teaches isolating extracellular vesicles (EV) from the apoplastic wash of Arabidopsis thaliana leaves (title; abstract).  The process includes (Fig.2 and accompanying text, pp.6-8) the following.
(1) Placing the leaves in a French press and a vesicle isolation buffer (VIB), putting the French press in a vacuum chamber, applying vacuum for 20 seconds (p.6, steps 4-5), removing excess VIB from leaves, placing the rosettes of leaves in a syringe (steps 7-9), centrifuging the syringe for 20 minutes at 700 x g at 4 °C (step 10) to obtain “apoplastic wash” (step 11).
The VIB recipe uses MES hydrate, CaCl2, NaCl, and water, adjusted to pH of 6 with NaOH (p.12).
(2) The EV are isolated by sequentially centrifuging the apoplastic wash, including 30 for 60 minutes at 40000 x g at 4°C (p.8 D. EV isolation and DiOC6 staining).
Rutter does not expressly discuss exosome content among the EVs recovered.  Rutter & Innes however uses the method and reports that exosomes were among the EVs thus obtained from the leaves of Arabidopsis thaliana.  “Combined, our results suggest that the vesicles in the P40 fraction are enriched for the exosome marker PEN1…” (p.732 left col., Fig.3; see p.729 rt. col., p.737 rt. col., p.737-38 Vesicle Isolation).  Rutter & Innes furthermore evidenced prior art knowledge regarding the role of exosomes in intercellular communication, facilitation of normal growth and development, and shuttling RNA from cell to cell, leading to therapeutic use to administer nucleic acid drugs (p.728).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615